Exhibit 10.2
 


GOLD RESOURCE CORPORATION
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”), dated September 19, 2010,
is entered into among Gold Resource Corporation, a Colorado corporation
(including any successors, the “Company”), and the Purchasers identified on the
signature pages attached hereto (each, a “Purchaser” and collectively, the
“Purchasers”).  This Agreement is made pursuant to the Securities Purchase
Agreement dated as of the date hereof between the Company and each of the
Purchasers (the “Purchase Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
1.  Definitions. References to filing a document with the Securities and
Exchange Commission (the “Commission”) shall mean to file such document with the
Commission via the Commission’s Electronic Data Gathering, Analysis and
Reporting, or EDGAR, system. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section,  except that
capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement:
 
“Additional Effectiveness Deadline” shall have the meaning specified in Section
2(b).
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share.
 
“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) or Section 2(b), as applicable, is first declared effective by the
Commission.
 
“Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Deadline” means: (a) with respect to the initial Registration Statement
to be filed pursuant to Section 2(a), the 30th day following the Closing Date
under the Purchase Agreement, and (b) with respect to any additional
Registration Statement filed pursuant to Section 2(b), the earlier of (i) the
30th day following the date on which the Commission shall indicate as being the
first date or time that such filing may be made and (ii) six (6) months
following the Effective Date.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
 
 
 

--------------------------------------------------------------------------------

 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Initial Effectiveness Deadline” means 120 days following the Closing Date;
provided that, if the Company is advised by the Commission that the Registration
Statement filed pursuant to Section 2(a) will not be reviewed, then the Initial
Effectiveness Deadline shall mean 20 days after the Company receives
notification of such no-review.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Securities, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event.
 
“Registration Statement” means: (i) the initial registration statement which is
required to register the resale of the Registrable Securities pursuant to
Section 2(a), and (ii) each additional registration statement, if any,
contemplated by Section 2(b), and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
“Required Holders” means the holders of at least two-thirds of the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
2
 
 

--------------------------------------------------------------------------------

 
“Securities” means the Securities sold to the Purchasers pursuant to the
Purchase Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Market” means any of NYSE Amex Equities, The New York Stock Exchange,
The Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq Global Select
Market.
 
2.  Registration.
 
(a)  Initial Registration.  On or prior to the Filing Deadline, the Company
shall prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous or
delayed basis pursuant to Rule 415.  The Company shall use its reasonable best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than the Initial
Effectiveness Deadline, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earliest of (i) the date when all Registrable Securities covered by the
Registration Statement have been sold, or (ii) the date when all Registrable
Securities have been sold pursuant to Rule 144, or (iii) the date when all
Registrable Securities may be sold without volume or manner of sale restrictions
under Rule 144 and without the requirement for the Company to be in compliance
with the current public information requirements under Rule 144(c)(1) (or Rule
144(i)(2), if applicable), or (iv) the date when all Registrable Securities
cease to be outstanding (the “Effectiveness Period”).
 
(b)  Additional Registrations.  If for any reason the Commission does not permit
all of the Registrable Securities to be included in the Registration Statement
initially filed pursuant to Section 2(a), then the Company shall prepare and
file as soon as possible after the date on which the Commission shall indicate
as being the first date or time that such filing may be made, but in any event
by the 30th day following such date, or, in the event the Commission does not so
indicate, no later than six (6) months after the Effective Date of the
Registration Statement filed pursuant to Section 2(a), an additional
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous or delayed basis pursuant to Rule 415.  The
Company shall use its reasonable best efforts to cause each such Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than
 
3
 
 

--------------------------------------------------------------------------------

 
30 days following the date on which the Company becomes aware that such
Registration Statement is required to be filed under this Agreement (the
“Additional Effectiveness Deadline” for such Registration Statement), and shall
use its reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the Effectiveness Period. To the
extent the staff of the Commission does not permit all of the Registrable
Securities that have not yet been covered on an effective Registration Statement
(the “Unregistered Registrable Securities”) to be registered on such additional
Registration Statement, the Company shall file additional Registration
Statements successively trying to register on each such Registration Statement
the maximum number of Unregistered Registrable Securities until all of the
Registrable Securities have been registered with the Commission.
 
(c)  Allocation of Registrable Securities.  The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Purchasers based on the number of Registrable Securities held by each Purchaser
at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is filed with the Commission. In the
event that a Purchaser sells or otherwise transfers any of such Purchaser’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor.  Any Registrable Securities included
in a Registration Statement which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Purchasers, pro rata based on the number of
Registrable Securities then held by such Purchasers which are covered by such
Registration Statement.  In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders.
 
(d)  Holders’ Participation and Agreements.  Each Holder (i) agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of any Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of such Purchaser’s election to
exclude all of such Purchaser’s Registrable Securities from such Registration
Statement, including by providing to the Company a certified statement as to the
number of Securities and shares of Common Stock beneficially owned by such
Holder and any Affiliate thereof, the proposed method of sale and other terms of
the offering of such securities; (ii) shall comply with the prospectus delivery
requirements of the Securities Act, or an exemption therefrom, in connection
with the offer or sale of any Registrable Securities pursuant to the
Registration Statement; (iii) agrees by its acquisition of such Registrable
Securities that, upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
(e)  Form S-3.  In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form,
and (ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that at that time, the Effectiveness Period has
not yet expired, and provided further that the Company shall maintain the
effectiveness of the Registration Statement then in effect until the earlier of
(i) such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission and (ii) the expiration
of the Effectiveness Period.
 
(f)  Rule 424 Prospectuses.  By 9:30 am, New York City time, on the Business Day
following the Effective Date, the Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.
 
4
 
 

--------------------------------------------------------------------------------

 
3.  Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)  Inclusion of Purchaser Information.  If requested by a Purchaser, the
Company shall (i) as soon as practicable, incorporate in a prospectus supplement
or post-effective amendment such information as a Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) as soon as practicable make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) as soon as practicable, supplement or make
amendments to any Registration Statement if reasonably requested by a Purchaser
holding any Registrable Securities.
 
(b)  Advance Copies of Registration Statement and Prospectus.  Not less than
four Business Days prior to the filing of a Registration Statement or any
related Prospectus or any amendment or supplement thereto, the Company shall
furnish to the Holders copies of all such documents proposed to be filed, which
documents (other than those incorporated by reference) will be subject to the
review of such Holders. The Company shall not file a Registration Statement or
any such Prospectus or any amendments or supplements thereto to which the
Holders of a majority of the Registrable Securities shall reasonably object in
good faith.  Each Registration Statement, as of its filing and effective dates
and each day thereafter (including all amendments or supplements thereto, as of
their respective filing and effective dates and each day thereafter), shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and the prospectus contained in such Registration Statement, as of
its filing date and each day thereafter (including all amendments and
supplements thereto, as of their respective filing dates and each day
thereafter), shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.
 
(c)  Amendments & Compliance.  (i) Prepare and file with the Commission such
amendments, including post- effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required prospectus supplement
or “issuer free writing prospectus” (as defined by Rule 405 promulgated by the
Commission pursuant to the Securities Act) so that such Prospectus does not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein, and as so supplemented or amended to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as selling stockholders but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and shall otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission in connection with any
registration hereunder; and (v) upon the occurrence of any event contemplated by
Section 3(d)(v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
5
 
 

--------------------------------------------------------------------------------

 
(d)  Notices to Holders; Grace Periods.  Notify the Holders as promptly as
reasonably possible, but in no event later than 5:30 p.m. New York City time, of
the following Business Day, (i)(A) when a Registration Statement, Prospectus,
any prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a review of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
selling stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose, including pursuant to Section 8A of the
Securities Act; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding
anything to the contrary herein, at any time after the Effective Date of the
initial Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company the disclosure of which
at the time is not, in the good faith opinion of the board of directors of the
Company and its counsel, in the best interest of the Company and, in the opinion
of counsel to the Company, otherwise required (such period, a “Grace Period”);
provided, that the Company shall promptly (i) notify each Purchaser in writing
of the existence of material, non-public information giving rise to a Grace
Period (provided that in each notice the Company will not disclose the content
of such material, non-public information to the Purchasers) and the date on
which the Grace Period will begin, and (ii) notify the Purchasers in writing of
the date on which the Grace Period ends; and, provided further, that such Grace
Periods shall not exceed an aggregate of 45 days in any 12 month period, (ii)
each such Grace Period shall not exceed 15 consecutive days and (iii) that the
first day of any Grace Period must be at least five Business Days after the last
day of any prior Grace Period. For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the
Purchasers receive the notice referred to in clause (i) and shall end on and
include the later of the date the Purchasers receive the notice referred to in
clause (ii) and the date referred to in such notice.
 
6
 
 

--------------------------------------------------------------------------------

 
(e)  Stop Orders.  Use its reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any stop order or order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.
 
(f)  Holder Copies; Company Consent to Use of Prospectuses.  Furnish to each
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the EDGAR system; and promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request. The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.
 
(g)  Blue Sky.  Prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities, Blue Sky or other laws of all applicable jurisdictions or
governmental authorities or agencies within the United States and to keep each
such registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject. The Company shall
promptly notify each Purchaser who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.
 
7
 
 

--------------------------------------------------------------------------------

 
(h)  Delivery of Opinion to Transfer Agent. Within two Business Days after a
Registration Statement which covers Registrable Securities is declared effective
by the Commission, the Company shall deliver confirmation that such Registration
Statement has been declared effective by the Commission and shall cause legal
counsel for the Company to deliver an opinion of counsel to such effect in form
and substance reasonably satisfactory to the transfer agent.
 
(i)  Certificates.  Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by applicable law and the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request; provided that any such transfer shall have occurred  prior
to the Purchaser’s receipt of the notice of a Grace Period and for which the
Purchaser has not yet settled.
 
(j)  SEC Reports.  Until the expiration of the Effectiveness Period, the Company
shall timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13 (a) or 15(d) of the Exchange Act. Until
the expiration of the Effectiveness Period, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance similar to those that would otherwise be
required to be included in reports required by Section 13 (a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Person to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act.
 
(k)           Listing.  The Company shall promptly secure the listing of all of
the Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain, in accordance with the
Securities, such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents.  The Company shall
maintain the Common Stocks' authorization for quotation on one or more Trading
Market.  Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on each applicable Trading Market.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.
 
8
 
 

--------------------------------------------------------------------------------

 
(l)           Naming Purchasers as Underwriters.  Neither the Company nor any
Subsidiary or affiliate thereof shall identify any Purchaser as an underwriter
in any public disclosure or filing with the Commission or any Trading Market
without the prior written consent of such Purchaser.  If the Company is required
by law to identify a Purchaser as an underwriter in any public disclosure or
filing with the Commission or any Trading Market, it must notify such Purchaser
in advance and such Purchaser shall have the option, in its sole discretion, to
consent to such identification as an underwriter within five Business Days or
such Purchaser shall be deemed to have consented to have its Registrable
Securities removed from the applicable Registration Statement.
 
(m)           Other Governmental Approvals.  The Company shall use its
reasonable best efforts to cause the Registrable Securities covered by a
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities in the United States.
 
(n)           Rule 158 Earnings Statement.   Unless available on the EDGAR
system, the Company shall make generally available to its security holders as
soon as practical, but in any event not later than ninety days after the close
of the period covered thereby, an earnings statement (in form complying with,
and in the manner provided by, the provisions of Rule 158 under the 1933 Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.
 
4.  Registration Expenses.  All fees and expenses incident to the Company’s
performance of its obligations under this Agreement (excluding any underwriting
discounts and selling commissions) shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Trading Market on which the Common Stock is then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, and (v) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement.
 
9
 
 

--------------------------------------------------------------------------------

 
5.  Indemnification.
 
(a)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members,
shareholders, trustees and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, trustees
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (i) any misrepresentation
or breach of any representation or warranty made by the Company in this
Agreement or any other certificate, instrument or document contemplated hereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any other certificate, instrument or document
contemplated hereby, or (iii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any issuer free writing prospectus or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto or any issuer free
writing prospectus, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder or its intended method of distribution furnished in writing to the
Company by such Holder expressly for use therein, or (2) in the case of an
occurrence of an event of the type specified in Section 3(d)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after such Holder has
received actual notice in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.
 
(b)  Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the extent
that, (1) such untrue statements or omissions are based solely upon information
regarding such Holder or its intended method of distribution furnished in
writing to the Company by such Holder expressly for use therein, or (2) in the
case of an occurrence of an event of the type specified in Section 3(d)(ii)-(v),
the use by such Holder of an outdated or defective Prospectus after such Holder
has received actual notice in writing that the Prospectus is outdated or
defective and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
and shall survive the transfer of the Registrable Securities by the Purchasers
pursuant to Section 6(e).
 
10
 
 

--------------------------------------------------------------------------------

 
(c)  Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
(in addition to any local counsel). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not contain any admission of wrongdoing by such
Indemnified Party.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within fifteen Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
11
 
 

--------------------------------------------------------------------------------

 
(d)  Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and Indemnified Party
on the other hand in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.  Miscellaneous.
 
(a)  Amendment of Registration Rights. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.  No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Registrable Securities.
 
(b)  Consents. All consents and other determinations required to be made by the
Purchasers pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.
 
(c)  Remedies.  In the event of a breach by the Company or by a Holder, of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
12
 
 

--------------------------------------------------------------------------------

 
(d)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m., New York City time, on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Agreement later than 5:00 p.m., New York City time, on any
date and earlier than 11:59 p.m., New York City time, on such date, (iii) the
Business Day following the date of deposit, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:
 
If to the Company:
Gold Resource Corporation
222 Milwaukee Street, Suite 301
Denver, CO 80206
Attn:  William W. Reid, Chief Executive Officer
Facsimile:  (303) 320-7835
 
With a copy to:
Dufford & Brown, P.C.
1700 Broadway, Suite 2100
Denver, CO  80290
Attn:  David J. Babiarz, Esq.
Facsimile:  (303) 832-3804
   
If to a Purchaser
To the address set forth under such Purchaser’s name on the signature pages
hereof;
   
If to a registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(e)  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.
 
(f)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
13
 
 

--------------------------------------------------------------------------------

 
(g)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan, State of New York
(the “New York” Courts”).  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(h)  Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(i)  Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(j)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(k)  Limitation on Obligations. The obligations of each Purchaser hereunder are
several and not joint with the obligations of any other Purchaser, and no
provision of this Agreement is intended to confer any obligations on any
Purchaser vis-a-vis any other Purchaser. Nothing contained herein, and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Purchaser are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.
 
 


 
14
 
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGES ON NEXT PAGE]
 
 
 
 

 
 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 

  GOLD RESOURCE CORPORATION          
 
By:
        [_______]       [_______]          

                                                                   
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. The Purchaser, intending to be legally
bound, hereby executes and delivers to the Company this signature page to the
Registration Rights Agreement and authorizes the Company to attach it to the
counterpart of the Registration Rights Agreement executed or to be executed by
the Company, which when so attached shall be considered effective and one and
the same agreement.
 

 
PURCHASER
         
[
  ]   (Insert full legal name that the Purchaser desires to appear on the
Securities. If the registered holder is a nominee, state "as nominee for" and
insert the full legal name of the Purchaser.)             By:       Name:       
Title:            

 

 
Address for Notice:
         
 
     
 
            Facsimile No:       Attention:                    

 

 
With a copy to:
         
 
     
 
            Facsimile No:       Attention:                    

                                                                                                                  
 


 


                                                  
 


 